Citation Nr: 1414214	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-49 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of meningitis with migraine headaches.  

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from April to December 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  

In February 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudicating the Veteran's claims for increase for residuals of meningitis with migraine headaches and service connection for a back disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the Veteran's claim for increase for residuals of meningitis with migraine headaches, the Veteran essentially contends that his migraine headaches are more severe than the10 percent disability rating currently assigned would indicate.  His testimony during the hearing suggests that his migraine headaches occur more frequently and have increased in severity and duration since they were most recently evaluated on VA examination in April 2007, nearly seven years ago.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected residuals of meningitis with migraine headaches.

As to the Veteran's claim for service connection for a back disability, he essentially contends that he has a current back disability, to include multilevel degenerative changes -most prominent at L4-5 and initially shown on x-ray of the lumbar spine in October 2001, may be related to his in-service diagnosis of aseptic meningitis in May 1985 on lumbar puncture and biopsy of his cerebral spinal fluid.  He testified that he has had some pain and swelling the area of his in-service lumbar puncture since it was performed and for which he has sought intermittent but recurrent treatment for since at least 1996.  He also stated that two or three years prior to the February 2014 hearing, a doctor at the Atlanta VAMC indicated that his current back problems may be related to his in-service diagnosis of aseptic meningitis and/or reoccurring pain swelling in the area of the lumbar puncture.  To date, the Veteran has not been afforded a VA examination to determine the likely etiology of his currently claimed back disability.  As the evidence discussed herein suggests that the Veteran's currently claimed back disability may be related to the Veteran's active military service and events therein, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed back disability.  

The RO/AMC should take this opportunity to obtain and associate with the claims files all identified outstanding and ongoing VA, private, and state incarceration treatment records relevant to the Veteran's claims for increase for residuals of meningitis with migraine headaches and for service connection for a back disability.  

Accordingly, the case is REMANDED for the following action:

1. Seek the Veteran's assistance in identifying and obtaining any outstanding records of pertinent VA, private, and state treatment during incarceration for the claimed disabilities.  He should specifically be requested to submit authorization necessary to enable VA to obtain records of private and state medical treatment received for the claimed disabilities dating since his discharge from service (December 1984), to include records of any treatment received while incarcerated at Riker's Island Correctional Institution in New York and records of any private treatment received from a doctor located on Lexington Street in New York as alluded to during the February 2014 hearing.  

Regardless whether the Veteran responds, obtain any relevant ongoing VA treatment records from the Atlanta and Charleston VAMCs dating since October 2007.  All records requests and responses received should be documented in the claims file.

2. Once the record is complete, schedule the Veteran for appropriate VA examination(s) to determine the current nature and severity of his residuals of meningitis with migraine headaches and the nature and etiology of his claimed back disability.  All indicated tests should be performed and the findings reported in detail.  The claims folder, to include a copy of this remand and any electronic records contained in Virtual VA, must be made available to the examiner for review.  The examiner must review the entire claims folder, to include service treatment records, private treatment records, and the Veteran's statements and testimony of record.  

The examiner should identify all currently diagnosed back disabilities, and respond to the following:

a). State whether it is at least as likely as not that any identified back disability was incurred during service, to include lumbar puncture in May 1984 and diagnosis of aseptic meningitis; 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should specifically comment upon the Veteran's testimony with respect to experiencing back pain in service and since that time; lumbar spine x-ray in October 2001 showing mild L4-5 disc space narrowing; lumbar spine MRI in April 2007 showing multilevel degenerative disease - most pronounced at L4-5; and the Veteran's assertion that his current back problems are a result of spinal taps performed in service which have resulted in recurrent pain and swelling in that area ever since.

b). State whether it is at least as likely as not that that any identified back disability is either proximately due to, or alternatively, permanently aggravated by the Veteran's service-connected residuals of meningitis with migraine headaches.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the Veteran's back disability before the onset of aggravation.

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

c). State whether the Veteran currently has any residual disabilities resulting from his service-connected status post spinal meningitis and, if so, identify each residual, to include migraine headaches, and describe any functional effects that such residual has on the Veteran's activities of daily life and his occupational functioning.

The examiner must provide a complete rationale his or her opinion with references to the evidence of record.  Citation to medical authority/treatise would be extremely helpful. 

3. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the examination report is deficient in any manner, implement corrective procedures at once.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case must be returned to the Board, if in order 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


